Name: Commission Regulation (EC) NoÃ 2183/2005 of 22 December 2005 amending Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity;  plant product
 Date Published: nan

 30.12.2005 EN Official Journal of the European Union L 347/56 COMMISSION REGULATION (EC) No 2183/2005 of 22 December 2005 amending Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(c), (h), (i), and (s) and Article 155 thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. (2) Regulation (EC) No 1782/2003 as amended by Regulation (EC) No 864/2004 (3) defines the rules for the coupled support for cotton, olive oil, raw tobacco and hops as well as the de-coupled support and the integration of those sectors into the single payment scheme. (3) For the purposes of the establishment of the amount and the determination of payment entitlements in the framework of the integration of tobacco, olive oil, cotton and hops payments in the single payment scheme, specific rules should be established concerning the national ceilings referred to in Article 41 of Regulation (EC) No 1782/2003 and different aspects of the national reserve referred to in Article 42 (1) and (8) of that Regulation. (4) In Member States that applied the single payment scheme in 2005, for farmers who were allocated, bought or received payment entitlements by the last date for applying for the establishment of payment entitlements for 2006, the value and number of their payment entitlements should be recalculated as a result of the reference amounts and hectares derived from the integration of tobacco, olive oil and cotton payments. Set-aside payment entitlements should not be taken into account in this calculation. (5) It should be allowed that the private contractual clause referred to in Article 27 of Regulation (EC) No 795/2004 be inserted or modified in a lease contract until the last date for lodging an application under the single payment scheme in 2006. (6) For Member States that apply the regional model established in Article 59(1) and (3) of Regulation (EC) No 1782/2003, all payment entitlements should be increased by a supplementary amount as a result of the reference amounts derived from the integration of tobacco, olive oil, cotton and hops payments. (7) In application of Article 71(1) of Regulation (EC) No 1782/2003, Malta and Slovenia have decided to apply the single payment scheme in 2007. The third subparagraph of Article 71(1) of that Regulation provides that the transitional period shall not apply in respect of cotton, olive oil and table olives and tobacco and shall apply only until 31 December 2005 in respect of hops. Malta and Slovenia would therefore be obliged to implement the single payment scheme only for those sectors and integrate all the other sectors in 2007. In order to facilitate the transition towards the single payment scheme, it is therefore appropriate to provide for transitional rules allowing them to continue the application, in 2006, of the current regimes for olive groves in Malta and Slovenia and for hops in Slovenia, which are the only sectors concerned in those Member States. Malta and Slovenia could therefore proceed to the implementation of the single payment scheme, in 2007, for all the sectors. (8) Article 37 of Regulation (EC) No 1782/2003 as amended by Regulation (EC) No 864/2004 provides that for the olive oil sector, the reference amount corresponding to the individual farmers is the four-year average of the total amount of payments which a farmer was granted under the olive oil production aid, calculated and adjusted according to Annex VII to that Regulation, during the marketing years 1999/2000, 2000/01, 2001/02 and 2002/03. At the time of adopting Regulation (EC) No 864/2004, the Commission had not fixed the definitive amount of aid for the marketing year 2002/03. It is appropriate to amend point H of Annex VII to Regulation (EC) No 1782/2003 in order to take into account the unit amount of the production aid for olives for the marketing year 2002/03 fixed in Commission Regulation (EC) No 1299/2004 (4). (9) Article 43 of Regulation (EC) No 1782/2003 provides that the total number of payment entitlements is equal to the average number of hectares for which direct payments have been granted during the reference period. As regards the olive oil sector, the number of hectares is to be calculated on the basis of the common method referred to in point H of Annex VII to that Regulation. It is necessary to define the common method to determine the number of hectares as well as the payment entitlements and the utilisation of the payment entitlements in the olive oil sector. (10) Articles 44 and 51 of Regulation (EC) No 1782/2003 consider as eligible to the single payment scheme areas planted with olive trees after 1 May 1998 within approved planting schemes. Those plantings may be considered as investments in the framework of Article 21 of Regulation (EC) No 795/2004. The final date for the authorised plantings under those schemes has been fixed at 31 December 2006. It is necessary to fix a later date for the investments concerning olive-tree plantings. (11) Regulations (EC) No 1782/2003 and (EC) No 795/2004 should be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1782/2003 is amended as follows: 1. Annex I is amended as follows: (a) the entry for Olive oil is replaced by the following: Sector Legal base Notes Olive oil Title IV, Chapter 10b of this Regulation Area aid Article 48a (10) of Commission Regulation (EC) No 795/2004 (5) For Malta and Slovenia in 2006 (b) the entry for Hops is replaced by the following: Sector Legal base Notes Hops Title IV, Chapter 10d of this Regulation (***) (*****) Area aid Article 48a (11) of Commission Regulation (EC) No 795/2004 For Slovenia in 2006 2. in Annex VII, in the first paragraph of point H, (EC) No 1794/2003 and the corresponding footnote are replaced by the following: (EC) No 1299/2004 (6) Article 2 Regulation (EC) No 795/2004 is amended as follows: 1. in Article 21(1), the following subparagraph is added: However for the investments consisting of the planting of olive trees in the context of programs approved by the Commission, the date referred to in the first subparagraph shall be 31.12.2006.; 2. in Article 21(2), the following subparagraph is added: However, for investments referred to in the second subparagraph of paragraph 1, the implementation of the plan or programme shall end by 31.12.2006 at the latest.; 3. the following Article 31b is added to Chapter 4: Article 31b Determination and use of payment entitlements in the olive oil sector 1. The number of hectares to be taken into account for the determination of the number of payment entitlements referred to in Article 43 and Annex VII, point H, of Regulation (CE) No 1782/2003 is calculated by the Member States in olive GIS -ha according to the common method defined in annex XXIV of the Regulation (CE) No 1973/2004. 2. With regards to the parcels occupied partially by olive trees and partially by other crops covered by the single payment scheme, including set-aside areas, the calculation method to be used to determine the surface occupied by olive trees shall be the method referred to in paragraph 1. The surface of the part of the area planted with other crops covered by the single payment scheme is determined in accordance with the integrated system provided for in Title II, Chapter 4 of Regulation (CE) No 1782/2003. The application of these two methods of calculation shall not result in a surface higher than the agricultural surface of the parcel. 3. By way of derogation to paragraph 1, the common method defined in Annex XXIV shall not be applicable in cases where: (a) The olive-grove parcel is of a minimum size, to be determined by the Member State within the limits of a size of 0,1 hectare. (b) The olive-grove parcel is situated in an administrative entity for which the Member State has established an alternative system of olive-grove GIS. In those cases, Member States determine the eligible area according to objective criteria and in such a way as to ensure equal treatment between farmers. 4. The area to be considered for the use of payment entitlements for the purposes of Article 44 of Regulation (CE) No 1782/2003 shall be the one calculated in accordance with paragraphs 1, 2 and 3 of this Article.; 4. in Article 48a the following paragraphs are added: 10. Malta and Slovenia may grant aid for olive groves per olive GIS-ha in 2006 up to a maximum of five categories of olive groves areas as defined in Article 110i(2) of Regulation (EC) No 1782/2003 and within the maximum amount fixed in paragraph 3 of that Article, in accordance with objective criteria and in such a way as to ensure equal treatment between the farmers. 11. For Slovenia, Articles 12 and 13 of Council Regulation (EEC) No 1696/71 (7) and Council Regulation (EC) No 1098/98 (8) shall continue to apply, respectively, in respect of the 2006 harvest and until 31 December 2006. 5. the following Chapter is inserted: CHAPTER 6b INTEGRATION OF TOBACCO, OLIVE OIL, COTTON AND HOPS PAYMENTS IN THE SINGLE PAYMENT SCHEME Article 48c General rules 1. Where a Member State has made use of the option provided for in Article 71 of Regulation (EC) No 1782/2003 and decided to apply the single payment scheme in 2006, the rules laid down in Title III of Regulation (EC) No 1782/2003 and in Chapters 1 to 6 of this Regulation shall apply. 2. Where a Member State has applied the single payment scheme in 2005 and without prejudice to the third subparagraph of Article 71(1) of Regulation (EC) No 1782/2003, for the purposes of the establishment of the amount and the determination of payment entitlements in 2006 in the framework of the integration of tobacco, olive oil, cottons payments in the single payment scheme, Articles 37 and 43 of that Regulation shall apply subject to the rules established in Article 48d of this Regulation and, in case the Member State has made use of the option provided for in Article 59 of Regulation (EC) No 1782/2003, in Article 48e of this Regulation. 3. Where a Member State has applied the single payment scheme in 2005, the Member State shall ensure the respect of the national ceiling fixed in Annex VIII to Regulation (EC) No 1782/2003. 4. Where the case may be, Article 41(2) of Regulation (EC) No 1782/2003 shall apply to the value of all the existing payment entitlements in 2006, before integration of tobacco, olive oil, cotton and/or dairy payments, and to the reference amounts calculated for tobacco, olive oil, cotton and/or dairy payments. 5. Where a Member State has applied the single payment scheme in 2005, the percentage of reduction fixed by the Member States in accordance with Article 42(1) of Regulation (EC) No 1782/2003 shall apply in 2006 to the tobacco, olive oil, cotton reference amounts to be integrated in the single payment scheme. 6. The five-year period provided for in Article 42(8) of Regulation (EC) No 1782/2003 shall not restart for the payment entitlements coming from the national reserve whose amount has been recalculated or increased in accordance with Articles 48d and 48e of this Regulation. 7. For the purpose of the establishment of the payment entitlements in relation to cotton, tobacco and olive oil, the first year of application of the single payment scheme referred to in Articles 7(1), 12 to 17 and 20 shall be 2006. Article 48d Specific rules 1. If the farmer has not been allocated or has not bought payment entitlements by the last date for applying for the establishment of payment entitlements for 2006, he shall receive payment entitlements calculated in accordance with Articles 37 and 43 of Regulation (EC) No 1782/2003 for tobacco, olive oil, cotton payments. The first subparagraph shall apply also when the farmer has leased in payment entitlements for 2005 and/or 2006. 2. If the farmer has been allocated or has bought or received payment entitlements by the last date for applying for the establishment of payment entitlements for 2006, the value and number of his payment entitlements shall be recalculated as follows: (a) the number of payment entitlements shall be equal to the number of payment entitlements he owns, increased by the number of hectares established in accordance with Article 43 of Regulation (EC) No 1782/2003 for tobacco, olive oil, cotton payments granted in the reference period; (b) the value shall be obtained by dividing the sum of the value of the payment entitlements he owns and the reference amount calculated in accordance with Article 37 of Regulation (EC) No 1782/2003 for the areas which were granted tobacco, olive oil, cotton payments in the reference period by the number established in accordance with point (a) of this paragraph. Set-aside payment entitlements shall not be taken into account in the calculation referred to in the first subparagraph. 3. By way of derogation from Article 27, the contractual clause referred to in that Article may be inserted or modified in a lease contract by the date for lodging an application under the single payment scheme in 2006 at the latest. 4. Payment entitlements leased out before the date for lodging an application under the single payment scheme in 2006 shall be taken into account in the calculation referred to in paragraph 2. However, payment entitlements leased out via a contractual clause as referred to in Article 27 before 15 May 2004 shall be taken into account in the calculation referred to in paragraph 2 of this Article only if the lease conditions may be adjusted. Article 48e Regional implementation 1. Where a Member State has made use of the option provided for in Article 59(1) of Regulation (EC) No 1782/2003, all payment entitlements shall be increased by a supplementary amount corresponding to the increase of the regional ceiling in 2006, divided by the total number of payment entitlements allocated in 2005. 2. Where a Member State has made use of the option provided for in Article 59(1) and (3) of Regulation (EC) No 1782/2003, without prejudice to Article 48 of that Regulation, a farmer shall receive a supplementary amount per payment entitlement. The supplementary amount shall consist of the sum of the following: (a) the corresponding part of the increase of the regional ceiling divided by the total number of payment entitlements allocated in 2005; (b) the reference amount corresponding for each farmer to the remaining part of the increase of the regional ceiling divided by the number of payment entitlements that the farmer owns by the date for lodging an application for the single payment scheme for 2006 at the latest. However, in case of set aside entitlements, the farmer shall receive only the supplementary amount calculated according to point (a) per set aside entitlement.; 6. the following Article 49a is inserted: Article 49a Integration of tobacco, cotton, olive oil and hops 1. Where a Member State has made use of the option provided for in Article 59(1) and (3) of Regulation (EC) No 1782/2003, it shall communicate to the Commission, by 1 October 2005 at the latest, the justification of the partial division of the increase of the ceiling. 2. Member State shall communicate to the Commission, by 1 October 2005 at the latest, the decision it has taken by 1 August as regards the options provided for in Article 68a of Regulation (EC) No 1782/2003, in points H and I of Annex VII to that Regulation, and in Article 69 of that Regulation as far as cotton, tobacco, olive oil and hops are concerned. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. However point 6 of Article 2 of this Regulation and paragraph 7 of Article 48c of Regulation (EC) No 795/2004 as added by Article 2 point 5 of this Regulation shall apply from 1 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (2) OJ L 141, 30.4.2004, p. 1. Regulation as last amended by Regulation (EC) No 1701/2005 (OJ L 273, 19.10.2005, p. 6). (3) OJ L 161, 30.4.2004, p. 48, corrected by OJ L 206, 9.6.2004, p. 20. (4) OJ L 244, 16.7.2004, p. 16. (5) OJ L 141, 30.4.2004, p. 1.; (6) OJ L 244, 16.7.2004, p. 16. (7) OJ L 175, 4.8.1971, p. 1. (8) OJ L 157, 30.5.1998, p. 7.;